Citation Nr: 1508585	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  04-01 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a stroke, to include post-operative residuals of aneurysm, as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in New Orleans, Louisiana, which denied service connection for PTSD and hypertension, postoperative aneurysm.  The Veteran now resides within the jurisdiction of the Houston, Texas, RO.  

In August 2006, April 2008, July 2010, and April 2012, the Board remanded this case. 

The Veteran appeared at a videoconference hearing before a Veterans Law Judge in May 2006.  A transcript of the hearing is of record, associated with the physical claims files.  As noted in the April 2012 Remand, during the pendency of this appeal, the Veterans Law Judge who had conducted the 2006 Travel Board hearing left employment at the Board.  The Veteran requested another hearing.  A Travel Board hearing was conducted in December 2014, before the undersigned.  The transcript of that hearing is associated with the Veteran's electronic file (eFolder, VBMS system).  The Veteran's physical files and electronic file have been reviewed in preparation for this decision.

A March 2011 rating decision granted service connection for PTSD, and a 50 percent initial rating was assigned.  In May 2011, the Veteran disagreed with the assigned rating.  In its April 2012 remand, the Board directed the RO to issue a statement of the case (SOC).  The SOC, issued in January 2014, advised the Veteran that he had 60 days to appeal that decision.  The Veteran did not thereafter submit a substantive appeal.  No appeal for an increased initial rating for PTSD is before the Board for appellate review.

At his December 2014 Travel Board hearing, the Veteran testified to his belief that his PTSD had increased in severity, and he requested that he be afforded VA examination.  This testimony is REFERRED to the Agency of Original Jurisdiction (AOJ) for action.  

In the November 2001 claim which underlies this appeal, the Veteran sought service connection for hypertension and for aneurysms secondary to hypertension, listed as two separate disabilities.  The RO, however, characterized the Veteran's contentions as a claim for service connection for hypertension, status post intracranial aneurysm.  During his 2006 Videoconference hearing, the Veteran clarified that hypertension caused an existing aneurysm to burst.  See May 2006 Videoconference Transcript (Tr.) at 12, 13.  In February 2011, the Veteran submitted a claim for service connection for "stroke and all complications."  The RO denied that claim in July 2014.  The Veteran's December 2014 testimony before the Board constitutes timely disagreement as to the July 2014 rating decision.  The Board has jurisdiction to remand that claim for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to service connection for a stroke, to include post-operative residuals of aneurysm, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  

The Board apologizes for the delay in the adjudication of this case. 


FINDINGS OF FACT

1.  The Veteran's testimony as to the onset of elevated blood pressure and circumstances in which elevated blood pressure was noted is credible.  

2.  The records obtained from the Veteran's 1990 Social Security Administration disability claim, although not dispositive, are consistent with the Veteran's claim that hypertension was noted at the Veteran's first post-service medical evaluation, about two years after the Veteran's service separation.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

During his 2006 Videoconference hearing before the Board, the Veteran testified that elevated blood pressure was noted during his final examination in service before being released, while his ship was docked.  He testified that his initial blood pressure at that time was "too high" to allow him to be discharged, and that he had to lie down and wait until his blood pressure dropped to be allowed off the ship.  

There is no record of this occurrence.  

The last notation in the Veteran's file is a separation examination conducted in October 1968, prior to his December 1968 discharge.  The service treatment records, in fact, disclose no records of the Veteran's blood pressure during service except on entry and periodic examinations and the October 1968 separation examination.  There is no notation of any type in the Veteran's service treatment records for the final two months of his service.

The Veteran further testified that he was again told he had high blood pressure at an employment physical examination following service.  He reported that the physical examination for employment at Shell Oil Company was his first post-service medical examination.  The Veteran testified that the examination was probably in 1970, about 18 months to two years after his service separation.  The Veteran testified that he had not sought post-service medical evaluation or post-service employment prior to that time.  

The evidence from the Veteran's 1990 Social Security Administration (SSA) disability application incudes a March 1990 letter from J.A.M., MD, who provided a history that the Veteran was treated by Dr. F.R.  for blood pressure elevation "back in 1970," and more recently, since 1986, by Dr. M.B.  

This medical statement from J.A.M., MD, is essentially the only clinical evidence of the Veteran's medical history prior to 1986 other than his history of back pain and of psychiatric disability, which were the two primary disabilities discussed in his August 1991 award of SSA disability benefits.  Additionally, a medical statement from M.B., M.D., confirmed the Dr. B. had treated the Veteran for hypertension since 1986, and confirmed that the Veteran had been treated prior to 1986 for hypertension, and that his blood pressure improved and medication was discontinued, but Dr. M.B. did not state the date(s) of the Veteran's prior treatment for hypertension.

The records obtained from SSA are the only available records regarding the Veteran's treatment prior to his current treatment through VA.  The Veteran testified, at his 2014 hearing, that he did not expect that any other records were available or could be located.  Of significance, the Veteran lived and worked in New Orleans.  Given the occurrence of Hurricane Katrina in New Orleans since the Veteran submitted the claim on appeal, the Board finds that it would be fruitless to attempt to locate additional clinical records of the Veteran's care.  The Board notes that the SSA records for the Veteran are available only because those records were not held in New Orleans.  

In short, the Veteran contends that his service treatment records are incomplete, and do not show the final evaluation of his blood pressure in service.  The Veteran raised these contentions at both his 2006 and 2014 hearings before the Board.  Following the 2006 hearing, the Veteran's testimony as to stressors he experienced on his ship was verified.  

In the Board's opinion, the verification of his initial testimony as to stressors supports the credibility of the Veteran's contentions overall as to his final blood pressure evaluations in service.  

The fact that no notation of any sort appears in the Veteran's service treatment records during the final two months of service supports the Veteran's contention that something is missing, as each service department customarily make some notation, at least of an administrative type, to show that his health record was closed out.  The only notation of any type added to the record after the October 1968 separation examination was a post-discharge note in December 1968 that the Veteran was transferred to inactive service.  

The Veteran's credibility in reporting to private physicians in 1986 that he had high blood pressure in 1970 is supported by the fact that he had no VA claim at that time, and the SSA disability application was based on orthopedic and psychiatric disabilities to which the history of past blood pressure treatment was not specifically relevant, or important, to his claim.

Moreover, it is unlikely that any employment records of the Veteran's employment in New Orleans or his medical care in New Orleans prior to 2005 is available.  The Veteran has relocated to Texas, and has not indicated that it is possible to locate former employers, supervisors, co-workers, or friends who would have knowledge of the Veteran's medical conditions or complaints in 1970.  

In short, the record does not dispositively show whether the Veteran did or did not have high blood pressure at an initial post-service employment examination, but the record does not contradict the Veteran's assertions to that effect.  

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within a defined presumptive period), and the Veteran presently has the same condition.  Hypertension is defined as a chronic disease.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic diseases" in 38 C.F.R. § 3.303(b) is limited to chronic diseases listed at 38 C.F.R. § 3.309(a)).  

Service connection may be granted for hypertension manifested within one year following active service.  In this case, the Veteran contends that elevated blood pressure was shown very near service discharge, but no diagnosis was assigned, as the Veteran was in the process of discharge.  The Veteran contends that hypertension was shown on his first post-service medical evaluation, about 18 months after service separation.  If records regarding that examination were available, the Board would request medical opinion as to the likelihood that hypertension was present within the one-year presumptive period after service.  However, as no specific facts about that examination, or subsequent treatment "for a few years" for hypertension are known, it would be fruitless to Remand the claim for additional medical opinion.    

As there is no reasonable possibility that any additional objective medical or employment information can be located, a further remand of this case would be unconscionable in light of the delays in this case.  Reasonable doubt as to the accuracy of the Veteran's statements regarding his final two months of service and the presumptive period beyond service discharge must be resolved in the Veteran's favor.  The claim for service connection for hypertension may be granted.

As this determination is favorable to the Veteran, no further discussion of the Veteran's contention that hypertension may have been secondary to service-connected PTSD is required.  Likewise, further discussion of VA's duties to notify and assist the Veteran is not required, since any action to meet those duties rather than granting the claim at this time would be adverse to the Veteran.

ORDER

Entitlement to service connection for hypertension is granted.




REMAND

The Veteran has argued, since 2001, that he suffered a ruptured aneurysm due to hypertension, and that, if hypertension did not cause the aneurysm or rupture, the hypertension aggravated the effects of the aneurysm.  

The Veteran is entitled to issuance of an SOC addressing that contention, after any additional development required by the decision above is completed.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Given the grant of service connection for hypertension, in the decision above, additional medical opinion should be obtained to determine that likelihood that service-connected hypertensions caused or aggravated the rupture of an aneurysm.  

Then, furnish the Veteran and his representative an SOC in response to the Veteran's December 2014 testimony disagreeing with the July 2014 rating decision denying service connection for the claimed disability.  

Return this issue to the Board only if the Veteran files a timely substantive appeal as to this issue. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


